Opinion by
Evans, J.
The merchandise in question was hold dutiable as follows: (1) Items classified at 10 percent ad valorem under paragraph 34, Tariff Act of 1922 or 1930, free of duty as crude drugs under paragraph 1567, Tariff Act of 1922, or paragraph 1669, Tariff Act of 1930; (2) Mok qua cut into slices at 10 percent under paragraph 34; (3) the broken content of milled rice at % of 1 cent per pound under paragraph 727, Tariff Act of 1930, or }i of 1 cent per pound under paragraph 727, Tariff Act of 1922, United States v. Great Pacific Co. (23 C. C. P. A. 319, T. D. 48192) followed; (4) the sugar content of sugar cane at 2.276 ounces per can and polarization of 99.9 degrees under paragraph 503, Tariff Act of 1922, Foo Lung v. United States (20 C. C. P. A. 316, T. D. 46088) followed; (5) birds’ nests the same as those passed upon in Quong Lee v. United States (20 C. C. P. A. 192, T. D. 45981) as nonenumerated unmanufactured articles at 10 percent ad valorem; (6) birds prepared or preserved, under paragraph 712, Tariff Act of 1930, on the basis of their weight exclusive of the oil, Wa Chong v. United States (T. D. 45695) followed; (7) oyster sauce similar to that passed upon in Kwong Kee Jan v. United States (T. D. 47721) free of duty as shellfish under paragraph 1662.